DETAILED ACTION
	This Office Action is in response to the Amendment filed on 08/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to at least claims 1, 8 and 15 are acknowledged. The amendments are sufficient to overcome the U.S.C. 101 rejection made previously in regards to lack of hardware embodiment pertaining to claims 1-7.  Therefore, the U.S.C. 101 rejection pertaining to claims 1-7 for lack of hardware embodiment is hereby withdrawn.  However, claims 1-21 are still rejected under U.S.C. 101 as directed to an abstract idea without significant more, because even with the amendments, claims 1, 8 and 15 still do not recite steps that integrate the abstract idea (Mathematical Concept) into a Practical Application.  As such, the U.S.C. 101 rejections regarding to claims 1-21 are maintained. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new grounds(s) of rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 1 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 8 recites a series of steps and therefore, is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)

Step 2A Prong One Analysis-Yes, claim 8 recites the abstract idea of a Mathematical concept. The limitations “generating a random exponent having a fixed bit width;” “dividing the random exponent into a pre-exponent portion and a post-exponent portion ..” and “generating a cryptographic key using the pre-exponent portion and the post-exponent portion” are basically performed using mathematical formulas and calculations that fall within the “Mathematical Concepts” groupings.  Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 8 is non-statutory. 
	Independent claims 1 and 15 are system and non-transitory computer readable medium respectively, but they also recite the same concept as claim 1. Therefore, they are also non-statutory for the same rationale as claim 1 above.
Dependent claims 2-7, 9-14 and 16-21 also inherit the 101 rejections as their independent claims above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0316498 A1-hereinafter Choi) and in view of Kumar et al. (US 2017/0288855 A1-hereinafter Kumar.)
Regarding claim 1, Choi discloses an apparatus comprising: 
a hardware processor to: 
generate a random exponent having a fixed bit width (at least figure 1, [0041]-[0046][0055], seed value of predetermined length (i.e.: 256 bits) is generated); 
divide the random exponent into a pre-exponent portion and a post-exponent portion at a random bit position in the fixed bit width (at least [0047][0060]-[0070] seed value is divided into first and second parameter candidate values); and 
generate a cryptographic key using the pre-exponent portion and the post exponent portion (at least [0009][0103]-[0117][0119]-[0125], key is generated using the first and second parameter candidate values.)
	Choi does not explicitly disclose the apparatus comprising a linear feedback shift register (LFSR); a register file; an instruction decoder to decode a series of user instructions; and a controller to execute the series of user instructions.
	However, Kumar discloses an apparatus that comprising a linear feedback shift register (LFSR) (at least figures 2-4, element 230, [0032], random number generator is a linear feedback shift register); a register file (at least figure 7, element 708 & 710, register files); an instruction decoder to decode a series of user instructions (at least figures 6B, elements 640 & 728,  [0062][0071], decoder); and a controller to execute the series of user instructions (at least figure 7, elements 712-718, execution units).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the components of Kumar into the system of Choi for performing cryptography in processors with tolerance to power side channel attacks (at least [0020].)

	Claims 8 and 15 are rejected for the same rationale as claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438